Citation Nr: 1427958	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active duty from June 1953 to May 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO denied the Veteran's claim for service connection of erectile dysfunction.  The Veteran filed a notice of disagreement (NOD) in March 2010, and the RO issued a statement of the case (SOC) in February 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2011.

In April 2013, the Board remanded this claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the RO/AMC continued to deny the claim (as reflected in a supplemental SOC issued in March 2014), and returned this matter to Board for further appellate consideration. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic files associated with the Veteran's claim in Virtual VA and the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA file are either duplicative of documents in the paper file or irrelevant to the issue on appeal.  The VBMS file does not presently contain any documents. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although service records reflect a right testicle disorder, no erectile dysfunction disability was shown in service or for many years thereafter, and the only competent, probative medical opinion to directly address the medical relationship, if any, between a current erectile dysfunction disorder and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection.  The letter also provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA outpatient records, the report of an October 2009 VA examination, as well as a February 2014 VA addendum opinion.  Also of record and considered in connection with the current appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with the current claim for service connection, prior to appellate consideration, is required.

The Board notes that, in accordance with the April 2013 remand, in a December 2013 letter, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed erectile dysfunction disorder and requested that he complete the appropriate authorization forms.  However, the Veteran did not respond to this letter.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991). Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Under these circumstances, the Board finds that, with respect to this request, no further RO action in this regard is required.

The Board further that the February 2014 addendum opinion obtained on remand satisfies the directives with respect to the opinion sought by the Board in its April 2013 remand, in that in the absence of the October 2009 VA examiner, the examiner asked to provide the addendum opinion reviewed the medical records and claims file, expressed a nexus opinion and provided sufficient rationale for the opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be competent, credible, and probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseased becomes manifest to a compensable degree within a prescribed period from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In the instant case, erectile dysfunction is not one of the enumerated chronic diseases and thus, service connection may not be granted based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran contends that his current erectile dysfunction disorder was caused by an in-service injury related to heavy lifting that resulted in a diagnosis of right testicle epididymitis in service.  He has already been granted service connection for epididymitis (claimed as loss of the right testicle) and awarded a special monthly compensation for loss of a creative organ.  

There is no dispute that he was diagnosed with epididymitis of the right testicle in service, or that the Veteran has a current erectile dysfunction disability.  However, the claim fails on the basis of medical nexus between current erectile dysfunction and service. 

Post-service treatment records indicate that he first sought treatment for erectile dysfunction in August 2007, when the Veteran was initially prescribed medication commonly used to treat erectile dysfunction.  

The Board acknowledges the Veteran's report to the October 2009 VA examiner that he had trouble with erections since the incident in service; however, the Board also notes his report to the October 2009 VA examiner that he was able to father two children subsequent to the injury in service.  There is no indication that the Veteran sought formal treatment for erectile dysfunction prior to August 2007 or was diagnosed with erectile dysfunction prior to August 2007.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

As for medical opinion evidence, the October 2009 VA examiner opined that the Veteran's erectile dysfunction was psychogenic in nature after his bout of epididymitis and is now more likely secondary to hypertensive vascular disease and diabetes.  As the examiner did not provide any rationale for the opinion expressed, in April 2013, this opinion is being afforded no probative weight.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure to provide the basis for a medical opinion goes to the weight or probative value of such opinion).  Hence, the Board remanded this matter to obtain further opinion.

However, the VA examiner who provided the February 2014 addendum opined that it was less likely than not that the Veteran's erectile dysfunction disorder was related to service, including the right testicle epididymitis/testicular atrophy incurred during service.  The examiner explained that that erectile dysfunction is a very common complaint in men as they age and that 71 percent of men above the age of 70 have erectile dysfunction, and of those, 36 percent describe no ability to get an erection.  The examiner explained that there are many risk factors including hypertension, hyperlipidemia, lack of exercise, and especially coronary artery bypass grafting (CABG) and diabetes which increase the risk significantly.  In this case, the Veteran has all of the foregoing risk factors and the examiner concluded that these risk factors were the most likely reason for the Veteran's erectile dysfunction.  The examiner also noted that testicular atrophy may potentially decrease testoerone levels which could lead to erectile dysfunction, however, given the length of time without complaints of erectile dysfunction or evidence of low testosterone, and the other known risk factors present, including age, the Veteran's erectile dysfunction is less likely than not due to, or aggravated by, the epididymitis/testicular atrophy incurred during his military service.  

Significantly, the February 2014 addendum opinion was provided following consideration of the Veteran's documented medical history and assertions (including the October 2009 report that he had trouble with erections since the injury in service), the claims file, service treatment records, and is supported by stated rationale, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Moreover, as for any direct assertions by the Veteran that there exists a medical relationship between current erectile dysfunction disability and service, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As such, the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran has not been shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the claim for service connection for erectile dysfunction must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER


Service connection for erectile dysfunction is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


